Exhibit SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 24, 2009, is by and among Rentech, Inc., a Colorado corporation (the “Company”), and the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). RECITALS A.Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, the number of shares of common stock, par value $.01 per share, of the Company (the “Common Stock”) set forth opposite such Buyer’s name on the Schedule of Buyers (which aggregate amount for all Buyers together shall be 11,000,000 shares of Common Stock and shall collectively be referred to herein as the “Shares”). B.The Company has filed a Registration Statement under the Securities Act of 1933, as amended (the “1933 Act”), on Form S-3, as amended (Registration Number 333-158256), which was declared effective by the Securities and Exchange Commission (the “SEC”) on May 20, 2009 (the “Registration Statement”).The Company shall issue the Shares pursuant to the Registration Statement. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and each Buyer hereby agree as follows: 1.
